  8:19-cv-00531-JMG-MDN Doc # 89 Filed: 07/26/21 Page 1 of 2 - Page ID # 470




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                       8:19CV531

        vs.

$110,000.00 IN UNITED STATES                                       SIXTH AMENDED
CURRENCY,                                                      CASE PROGRESSION ORDER

                         Defendant.

        vs.

JULIO MARTINEZ,
                         Claimant.

         This matter is before the Court on the plaintiff’s Motion to Extend Progression Order
Deadlines (Filing No. 88). For good cause shown, the Court will grant the requested extensions
for all unexpired deadlines. Accordingly,

        IT IS ORDERED that the plaintiff’s Motion to Extend Progression Order Deadlines
(Filing No. 88) is granted, and the fifth amended case progression order is amended as follows:

              1)   The deposition deadline, including but not limited to depositions for oral
                   testimony only under Rule 45, is December 16, 2021.

              2)   The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
                   the Federal Rules of Civil Procedure is December 16, 2021. Motions to compel
                   written discovery under Rules 33, 34, 36 and 45 must be filed by December 30,
                   2021.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not
                   be filed without first contacting the chambers of the undersigned magistrate judge
                   on or before the motion to compel deadline to set a conference to discuss the
                   parties’ dispute, and after being granted leave to do so by the Court.

              3)   The planning conference on September 17, 2021, is cancelled. A planning
                   conference to discuss case progression, dispositive motions, the parties’ interest
                   in settlement, and the trial and pretrial conference settings will be held with the
                   undersigned magistrate judge on December 17, 2021, at 10:00 a.m. by telephone.
                   Counsel shall use the conferencing instructions assigned to this case to participate
                   in the conference.

              4)   The deadline for filing motions to exclude testimony on Daubert and related
                   grounds is January 14, 2022.
8:19-cv-00531-JMG-MDN Doc # 89 Filed: 07/26/21 Page 2 of 2 - Page ID # 471




      5)    The deadline for filing motions to dismiss and motions for summary judgment is
            January 14, 2022.

      6)    The parties shall comply with all other stipulations and agreements recited in their
            Rule 26(f) planning report that are not inconsistent with this order.

      7)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be considered
            absent a showing of due diligence in the timely progression of this case and the
            recent development of circumstances, unanticipated prior to the filing of the
            motion, which require that additional time be allowed.


   Dated this 26th day of July, 2021.
                                                 BY THE COURT:

                                                 s/Michael D. Nelson
                                                 United States Magistrate Judge
